Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/464,144 filed on 08/26/2021.
In the instant Amendment, claims 1 – 6 have been amended. 
Claims 1 – 6 have been examined and are pending in this application. This action is made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 and 10/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 6 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 08/26/2021, which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: three-dimensional information obtaining "section", control "apparatus" in claim 1 - 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizumi et al. (US 2015/0249821 A1) in view of Tung et al (US 2011/0310095 A1).

Regarding claim 1, Tanizumi discloses: “a crane [see para: 0042; In FIG. 1, a rough terrain crane 10 as a crane], comprising: 
a three-dimensional information obtaining section [see para: 0161; an image-processing controller (three-dimensional position information-obtaining device) 560 which processes an image signal outputted from the monitoring camera 501] provided on a boom of the crane [see para: 0047; At the end portion 16Ca of the end boom 16C, as shown in FIG. 2, a stereo camera (three-dimensional position-measuring device)] and configured to obtain point group data represented as three-dimensional coordinate values of an object [see para: 0053; As shown in FIG, 4, the image-processing controller 60 includes first and second frame memories 61L, 61R which each store an image imaged by each of left and right monocular cameras (imaging device) 30L, 30R of the stereo camera 30, feature point extractors 62L, 62R which each extract a feature point of an object (in explanation of FIG. 5, a feature point Pa of an object 1) from the image stored in each of the first and second frame memories 61L, 61R, reference point extractors 63L, 63R which each extract three reference points P1, P2, P3 (see FIG. 5) shown by, for example, cross marks which are marked on an upper surface of the carrier 11 of the crane 10 from the image stored in each of the first and second frame memories 61L, 61R, a camera coordinate system position calculator 64 which calculates a position of the feature point in a coordinate system of the stereo camera 30 from the feature point extracted by each of the feature point extractors 62L, 62R] as three-dimensional information by irradiating a monitoring area which is a part of a work area of the crane with laser light [see para: 0092; a monocular camera and a laser ranging device are provided, and based on measurements of the laser ranging device, the height of an object is obtained, an outline of the object is extracted from an image imaged by the monocular camera, and the outline can be converted to an outline as viewed in plan view based on the height of the object] and calculating a measured distance to the object from a time period [see para: 0074; each time the telescopic boom 16 is rotated by a predetermined angle, each of the first and second frame memories 61L, 61R stores an image imaged by the stereo camera 30] in which the laser light is reflected by the object and travels back [see para: 0099; FIG. 14 shows a principle of measurement in which a distance to a photographic object is measured by using a stereo camera]; and
a control apparatus [see para: 0013; image-processing controller shown in FIG. 3] configured to create a 3D map of the work area based on three-dimensional information obtained by [[a]] the three-dimensional information obtaining section [see para: 0050; a map-making processor 80 which makes a map in a surrounding area of the crane 10 based on the three-dimensional position information obtained by the image-processing controller], wherein 
the monitoring area is composed of a measurement direction and a measurement range of the three-dimensional information obtaining section [see para: 0127; Here, as shown in FIG. 15, by use of an imaged image in which the reference object Ref representing a reference height Zref from the ground S is included, the calculator 322C obtains parallax Δ from each pixel position of the image Ref′ of the reference object Ref by the above-described principle of distance measurement by the stereo camera, and by use of the parallax Δ, calculates a distance Z1 in a height direction from the stereo camera 2 to the reference object Ref],
the three-dimensional information obtaining section is configured to be capable of accumulating the obtained three-dimensional information and changing [[a]] the measurement direction [see para: 0127], [[a]] the measurement range [see para: 0159; The crane 10 is once placed in a working site, and is not moved until the work is finished, and therefore, an image which is obtained in accordance with movement of the telescopic boom 16 is stored in a memory, and if an image obtained before change of the imaging range is used, even if an imaging range is changed in accordance with the movement of the telescopic boom 16, image-processing speed improves] and a measurement density [see para: 0159; As the height of the monitoring cameras 2A, 2B becomes higher, the target object Ob appears smaller, and therefore, it is possible to obtain a more accurate image by increasing pixel density of a processed image], and
	Tanizumi does not explicitly disclose: “the control apparatus is configured to obtain second three-dimensional information that is denser than first three-dimensional information by superposing newly obtained three-dimensional information in response to changes in the monitoring area due to an operation of the crane on the first three-dimensional information which has been already accumulated, and create a 3D map of the work area based on the second three-dimensional information”.
However, Tung teaches: “the control apparatus is configured to obtain second three-dimensional information that is denser than first three-dimensional information by superposing newly obtained three-dimensional information in response to changes in the monitoring area due to an operation of the crane on the first three-dimensional information which has been already accumulated, and create a 3D map of the work area based on the second three-dimensional information [see para:0026; The OSD determining device 22 calculates and generates the appropriate image format of the OSD with depth according to the image format of the original 3D image and then the superimposing device 23 superimposes the OSD with depth to the original 3D image for generating the 3D image with adjustable depth OSD].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Tanizumi to add the teachings of Tung as above, in order to obtain second three-dimensional information that is denser than first three-dimensional information by superposing newly obtained three-dimensional information in response to changes in the monitoring area due to an operation of the crane on the first three-dimensional information which has been already accumulated and generating 3D map of the work area based on the second three-dimensional images [Tung see para: 0026].

Regarding claim 2, Tanizumi and Tung disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Tanizumi discloses: “wherein, when an operation signal of a swing operation of a swivel base, a luffing operation of the boom or an extending and retracting operation of the boom is detected, the control apparatus is configured to change [see para: 0051; The boom posture-detecting sensor 50 detects an extended length of the telescopic boom 16, a luffing angle of the telescopic boom 16, and a turning angle of the telescopic boom 16, and has a sensor for each of them (not shown) which detects them], 
the measurement direction [see para: 0091; a monocular camera is provided at the end portion, and from an image imaged by the monocular camera which is obtained by movement of the telescopic boom 16, based on a principle of the stereo camera, three-dimensional position information of the buildings 1, 2 can be obtained] and a movement rate of the boom calculated from a detected value of the operation signal [see para: 0159; The crane 10 is once placed in a working site, and is not moved until the work is finished, and therefore, an image which is obtained in accordance with movement of the telescopic boom 16 is stored in a memory, and if an image obtained before change of the imaging range is used, even if an imaging range is changed in accordance with the movement of the telescopic boom 16, image-processing speed improves], and reduce the measurement range [see para: 0159; Additionally, in the example, the monitoring cameras are provided at the boom head (end portion) 16Ca of the telescopic boom 16; however, in order to prevent horizontal deflection of the boom 16, each of the monitoring cameras 2A, 2B can be provided at a projecting attachment member (not shown) which projects from the telescopic boom 16 to extend horizontally in its width direction. Accordingly, it is possible to have a baseline length larger compared to a case in which the sheave shaft 25 is provided…..As the height of the monitoring cameras 2A, 2B becomes higher, the target object Ob appears smaller, and therefore, it is possible to obtain a more accurate image by increasing pixel density of a processed image].  

Regarding claim 3, Tanizumi and Tung disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Tanizumi discloses: “wherein, when an operation amount of the swing operation, the luffing operation or the extending and retracting operation is changed, the control apparatus is configured to correct the measurement direction [see para: 0199; When the height is measured while the telescopic boom 16 turns, the height of the monitoring camera 501 is constant, and therefore, it is possible to accurately obtain the height of the construction I. Accordingly, in a case where after the height of the construction I is obtained, the telescopic boom 16 is turned, the height of the construction I is obtained at the time of this turn, and the height of the construction I can be updated].  


Claim 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizumi et al. (US 2015/0249821 A1) in view of Tung et al (US 2011/0310095 A1) and further in view of  Han (US 2010/0039429 A1).

Regarding claim 4, Tanizumi and Tung disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Tanizumi and Tung does not explicitly disclose: “wherein, when a delay in creation of the 3D map occurs, the control apparatus is configured to reduce the amount of obtained three-dimensional information per hour 
However, Han teaches: “wherein, when a delay in creation of the 3D map occurs, the control apparatus is configured to reduce the amount of obtained three-dimensional information [see para: 0012; method for reducing a generation delay of 3D object data used to render a 3D animation in a portable terminal] per hour [see para: 0012; ann apparatus and method for reducing a generation delay of 3D object data used to render a 3D animation in a portable terminal. See para: 0025; The present invention provides a technique for increasing the rendering performance for a 3D animation in a portable terminal.  Specifically, the present invention provides a scheme for reducing a generation/transmission delay of 3D object data to prevent a degradation in the rendering performance for a 3D animation in a portable terminal.  Herein, the rendering is a process for generating a 3D image in consideration of a shadow, a color tone and a density that depend on external information such as the shape, location and illumination of a 2D image].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Tanizumi to add the teachings of Tung as above, to further incorporate the teachings of Han to determine a delay in creation of the 3D map occurs the amount of obtained three-dimensional information per hour is reduced by changing at least one of the measurement range and the measurement density of the three-dimensional information obtaining section [Han see para: 0012 and 0025].

Regarding claim 5 and 6, claim 5 and 6 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Examiner Notes
Examiner suggesting Applicant to incorporate dependent claim 2 features into independent clams that has allowable subject matters which may lead the application to expedite prosecution process. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Matsuo et al (US 2017/0146343 A1).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Examiner, Art Unit 2486